DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a system comprising: an industrial enclosure having a cover with an outer surface and an inner surface opposite the outer surface; a first magnetic control including a first magnet; a second magnetic control including a second magnet, wherein the second magnetic control is proximate the first magnetic control, and wherein the first and second magnetic controls are secured to the outer surface of the cover without penetrating the inner surface of the cover; and one or more magnetic field sensors within the industrial enclosure, wherein the one or more magnetic field sensors sense a characteristic of the first magnet to identify a setting of the first magnetic control, and wherein the one or more magnetic field sensors sense a characteristic of the second magnet, which is different from the characteristic of the first magnet, to identify a setting of the second magnetic control, wherein the first and second magnetic controls are positioned proximate one another such that the first magnet of the first magnetic control does not interfere with the sensing of the characteristic of the second magnet and such that the second magnet of the second magnetic control does not interfere with the sensing of the characteristic of the first magnet.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 11, the prior art of record does not teach nor suggest in the claimed combination a system comprising: an industrial enclosure having a cover with an outer surface and an inner surface opposite the outer surface; 3U.S. Patent Application Serial No. 16/429,867 Amendment dated Reply to Office Action of June 3, 2021 Atty Docket No.: 15720.0404US11/15CHM583C1a plurality of magnetic controls within close proximity of one another, wherein the plurality of magnetic controls are secured to the outer surface of the cover without penetrating the inner surface of the cover; one or more magnetic field sensors within the industrial enclosure, wherein the one or more magnetic field sensors sense one or more characteristics of each of the plurality of magnetic controls and generate one or more signals representative of the sensed one or more characteristics of each of the plurality of magnetic controls; and a controller, wherein the controller receives the one or more signals representative of the sensed one or more characteristics of each of the plurality of controls and identifies each of the plurality of magnetic controls based on the received signal, wherein each of the plurality of magnetic controls includes a respective magnet and wherein the plurality of magnetic controls are positioned in close proximity to one another such that the respective magnet of each of the plurality of magnetic controls control does not interfere with the sensing of the one or more characteristics of each of the respective magnets of the other of the plurality of magnetic controls.  
Claim 20, the prior art of record does not teach nor suggest in the claimed combination a system comprising: an industrial enclosure having a cover with an outer surface and an inner surface opposite the outer surface; a first rotatable magnetic control nested within a second rotatable magnetic control, wherein each of the first and second rotatable magnetic controls rotate about a common central axis, wherein the first  rotatable magnetic control is rotatable to select a first operating parameter and the second rotatable magnetic control is rotatable to select a second operating parameter that is associated with the first operating parameter; a third magnetic control, wherein operation of the third magnetic control activates/deactivates a third operating parameter; wherein each of the first rotatable magnetic control, the second rotatable magnetic control, and the third magnetic control are secured to the cover of the industrial enclosure without penetrating an interior wall of the cover, and are in close proximity to one another; 5U.S. Patent Application Serial No. 16/429,867 Amendment dated Reply to Office Action of June 3, 2021 Atty Docket No.: 15720.0404US11/15CHM583C1 one or more magnetic field sensors within the industrial enclosure to sense one or more characteristics of the first rotatable magnetic control, the second rotatable magnetic control, and the third magnetic control, and to generate one or more signals representative of the sensed one or more characteristics; and a controller that receives the one or more signals and identifies each of the first rotatable magnetic control, the second rotatable magnetic control, and the third magnetic control from the one or more signals, wherein the close proximity of the first rotatable magnetic control, the second rotatable magnetic control, and the third magnetic control enables detection of the respective characteristic of each of the first rotatable magnetic control, the second rotatable magnetic control, and the third magnetic control without interference by the respective characteristic of the others of the first rotatable magnetic control, the second rotatable magnetic control, and the third magnetic control. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed 09/02/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The terminal disclaimer filed 09/02/2021 has been approved, and therefor the previous Double Patenting rejection is now moot.  The rejection(s) of claims 1-20 has been withdrawn, 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BERNARD ROJAS/           Primary Examiner, Art Unit 2837